CCA 20100222. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is noted that the military judge neglected to seal the pleadings and record of a closed hearing under MRE 412(c)(2). Accordingly, the Clerk is directed to seal Appellate Exhibits VIII and IX and pages 55-70. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]